700 S.E.2d 741 (2010)
GREEN
v.
CAVALRY PORTFOLIO SERVICES, LLC.
No. A10A1123.
Court of Appeals of Georgia.
September 8, 2010.
J. Ransom Wilkinson, for Appellant.
Sherwin P. Robin, Savannah, Corinne A. McIntosh, for Appellee.
ANDREWS, Presiding Judge.
Cavalry Portfolio Services, LLC (CPS), sued Grant Green to collect sums owed under an automobile sales contract between Green (purchaser) and Carey Paul Ford (seller). CPS alleged that it received an assignment of the contract rights and was therefore the real party in interest with the right to sue for the amount due. In his answer to the suit and response to CPS's motion for summary judgment, Green contended that CPS failed to establish that it was the real party in interest to sue on the contract. We agree and reverse the trial court's grant of summary judgment in favor of CPS.
The record shows that Carey Paul Ford assigned its contract rights in writing to Union Acceptance Corporation. Thereafter, the record shows a written assignment of the contract rights from Union Acceptance Company, LLC to Professional Recovery Systems, LLC, which assigned the rights in *742 writing to Cavalry SPV I, LLC, which assigned the rights in writing to CPS. Because nothing in the record shows an assignment of the contract rights from Union Acceptance Corporation to Union Acceptance Company, LLC, there is a break in the chain of written assignments necessary to establish that CPS was the real party in interest to bring the suit on the contract. Wirth v. Cach, LLC., 300 Ga.App. 488, 685 S.E.2d 433 (2009). Although CPS contends in its appellate brief that Union Acceptance Company, LLC is also known as Union Acceptance Corporation, there is nothing in the record to support this contention.
In the absence of evidence showing that CPS received a valid assignment of contract rights making it the real party in interest to sue on the contract, the trial court erred in granting summary judgment in favor of CPS. Lau's Corp. v. Haskins, 261 Ga. 491, 405 S.E.2d 474 (1991); Wirth, supra.
Judgment reversed.
ELLINGTON and DOYLE, JJ., concur.